Citation Nr: 1524636	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  10-17 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, claimed as due to herbicide exposure, and to include as secondary to service connected diabetes mellitus and service-connected malaria.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In July 2011, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of this proceeding is of record.

In September 2011, the Board remanded the case to afford the Veteran a VA examination and to obtain outstanding VA treatment records.  At that time, the issues of entitlement of service connection for white matter disease and entitlement of service connection for peripheral neuropathy were remanded by the Board.  During the pendency of the appeal, an August 2012 rating decision awarded service connection for white matter disease.  As such, only the issue of entitlement to service connection for peripheral neuropathy is before the Board.  

In September 2014, the Board remanded this case for additional development.  The RO has complied with the remand directives.  Neither the appellant nor his representative contends otherwise.  Therefore, the Board will proceed with its review of this appeal.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) electronic file systems.  Accordingly, all records in such files have been considered by the Board in adjudicating this matter.



FINDING OF FACT

Peripheral neuropathy of the upper and lower extremities did not manifest until years after military service and is not otherwise related to the Veteran's period of military service, to include exposure to Agent Orange, and is not caused or aggravated by the service-connected diabetes mellitus or service-connected malaria.


CONCLUSION OF LAW

The criteria for the establishment of service connection for peripheral neuropathy of the upper and lower extremities have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  Here, VA's duty to notify was satisfied through a notice letter dated in September 2008, that informed the Veteran of his duty and VA's duty for obtaining evidence and the process by which disability ratings and effective dates are assigned.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, service treatment records (STRs), post-service treatment records, and the Veteran's lay statements have been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  

The Veteran was also provided a VA examination in November 2011 (with a December 2014 addendum opinion).  See 38 U.S.C.A. § 5103A(d); 38 C.F.R.          § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds the examination and opinion are adequate for adjudication purposes.  The examination report shows that the opinion was based on an examination of the Veteran, a review of his pertinent medical history, consideration of the Veteran's reported history, and described the relevant symptomatology related to the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Lastly, in July 2011, the Veteran presented testimony before the undersigned Veterans Law Judge.  During this hearing, the Veteran was provided an opportunity to set forth his contentions during a hearing.  In Bryant v. Shinseki, 23 Vet App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ clarified the issues on appeal and the Veteran's contentions.  Additionally, by way of a Board remand, further development of the record was requested and this development was conducted.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A.        §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

To establish service connection, there must be (1) a competent diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent (to include Agent Orange), unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  Here, the Veteran's DD 214 shows that he served in Vietnam, thus he is presumed to have been exposed to herbicides during active service.  

If a veteran was exposed to an herbicide agent in Vietnam, presumptive service connection may also be established on a presumptive basis for certain chronic diseases listed in 38 C.F.R. §3.309(a), to include early onset peripheral neuropathy which becomes manifest to a degree of 10 percent or more within one year following the last date of exposure to an herbicide agent during active military service.  38 C.F.R. § 3.307(a)(6); 38 C.F.R. § 3.309(e).  

If a Veteran is found not to be entitled to a regulatory presumption of service connection, direct service connection may nevertheless be established by demonstrating that the disease was in fact "incurred" during service by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed Cir. 1994).

The Veteran asserts that his peripheral neuropathy is due to herbicide exposure during active military service in the Republic of Vietnam.  In the alternative, the Veteran asserts that this condition is secondary to his service-connected diabetes and/or his service-connected malaria.  See January 2015 Informal Hearing Presentation; April 2008 VA Form 21-4138.  

STRs are silent for any complaints, diagnosis, or treatment related to peripheral neuropathy in service.  
Post-service medical evidence associated with the claims file includes VA treatment records dated from Mach 1997 to October 2010.  Treatment records do not show any complaints of or treatment for peripheral neuropathy.  

Private treatment records dated from December 1970 to June 2005 are also associated with the claims file.  A May 2005 private treatment record reflects a diagnosis of cervical radiculopathy.  A June 2005 private treatment record shows the Veteran was evaluated for cervical neuropathy of the upper extremities.  See St. John's Maude Norton Memorial Hospital Treatment Records.

In November 2011, pursuant to the Board's remand, the Veteran was afforded a VA examination for diseases of the peripheral nerves.  The examination report confirms a diagnosis of peripheral neuropathy of the upper and lower extremities.  

The Board finds that presumptive service connection based on Agent Orange exposure is not warranted as the record fails to demonstrate peripheral neuropathy of the upper and lower extremities manifested to a degree of 10 percent or more within a one year following the last date of exposure to an herbicide agent during active military service.  Rather, the evidence shows that peripheral neuropathy of the upper and lower extremity was diagnosed several years following the Veteran's discharge from service.

As to the question as to whether the Veteran's peripheral neuropathy of the upper and lower extremity was incurred in service, to include as a result of Agent Orange exposure, there is only one medical opinion of record and such weighs against the claim of service connection.  In this regard, in December 2014, a VA examiner stated that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by claimed in service injury, event, or illness.  The examiner's rationale was that the Veteran's peripheral neuropathy is not related to herbicide exposure.  He stated that Agent Orange neuropathy begins within weeks or months of exposure.  The Board finds that this opinion is highly probative as it was supported by a complete rationale.

The remaining question that must be addressed as a result of the assertions made in this appeal is whether the Veteran's service-connected diabetes mellitus and/or the service-connected malaria caused or aggravated the Veteran's peripheral neuropathy of the upper and lower extremities.  In this regard, VA medical opinions dated in November 2011 and December 2014, conclude that the Veteran's peripheral neuropathy of the upper and lower extremities is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected diabetes mellitus or malaria.  The examiner's rationale was that by history, the Veteran's symptoms of lower extremity sensorimotor neuropathy predated his diagnosis of type 2 diabetes by three years.  The examiner also noted that while malaria has been associated with an acute polyneuropathy, he could find no literature supporting a malaria-related neuropathy several decades following the infection.  The November 2011 and December 2014 opinions are the only opinions of record and the Board finds that these opinions are probative in determining that the service-connected diabetes mellitus and malaria did not cause peripheral neuropathy of the upper and lower extremities.  In giving the opinion, the examiner considered the Veteran's complete history and he provided a s sound rationale for the opinion given.

As the evidence shows that the Veteran's service-connected diabetes mellitus and malaria did not cause the Veteran's peripheral neuropathy of the upper and lower extremities, the question that must be addressed is whether the service-connected disabilities aggravated peripheral neuropathy of the upper and lower extremities beyond the natural progress of the disability.  A VA examiner in December 2014 stated that it was his opinion that there was no evidence to support malaria being involved in any way with the Veteran's neuropathy.  He noted that the Veteran had a long history of ethanol abuse and that such abuse was the most likely cause of the Veteran's neuropathy which predated his diagnosis of diabetes by four years.  He related that neuropathy was mild in 2011 and he saw no justification for invoking diabetes mellitus as an aggravating factor given the diabetes short duration relative to the neuropathy.  The Board finds this opinion probative in that the Veteran's complete history was taken into account and the examiner provided a sound rationale as to why diabetes mellitus and malaria did not aggravate peripheral neuropathy of the upper and lower extremity beyond the natural progress of the disability.

The Board notes that as a lay person, the Veteran is not competent to give a medical opinion regarding the etiology of his peripheral neuropathy of the upper and lower extremity.  Thus, his assertion cannot be considered probative evidence in support of his claim.  

In sum, the Board finds that there is no competent medical evidence showing that the Veteran's peripheral neuropathy of the upper and lower extremities was caused by service, including exposure to Agent Orange; was caused by a service-connected disability; or was aggravated by a service-connected disability beyond the natural progress of the disability.  In light of such, the Board must conclude that the preponderance of the evidence is against the claim of service connection for peripheral neuropathy of the upper and lower extremities.


ORDER

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, claimed as due to herbicide exposure, and to include as secondary to service connected diabetes mellitus and service-connected malaria is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


